863 So. 2d 487 (2004)
Robert E. BUCHMAN, Appellant,
v.
Nancy CANARD, Appellee.
No. 3D03-914.
District Court of Appeal of Florida, Third District.
January 21, 2004.
*488 Michael A. Nuzzo, Miami; David B. Pakula, for appellant.
Daniels, Kashtan, Downs & Robertson and Madelyn Simon Lozano, Miami, for appellee.
Before SCHWARTZ, C.J., and COPE, and WELLS, JJ.
WELLS, Judge.
Robert E. Buchman appeals an order confirming and ratifying an arbitration award, winding up his partnership with Nancy Canard and distributing partnership assets. That order, among other things, awarded damages to Canard in an amount equal to her proportionate share of those partnership assets wrongfully transferred by Buchman and also awarded prejudgment interest on that amount from the date of the wrongful transfer. On appellee Canard's concession that prejudgment interest should not have been awarded, that portion of the order under review is reversed. See Argonaut Ins. Co. v. May Plumbing Co., 474 So. 2d 212, 215 (Fla. 1985); Pharmacy Mgmt. Servs., Inc. v. Perschon, 622 So. 2d 75, 76 (Fla. 2nd DCA 1993). The balance of the order under review is affirmed.
Affirmed in part, reversed in part.